United States Securities and Exchange Commission Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the registrantx Filed by a party other than the registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 Guaranty Federal Bancshares, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11.(set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: GUARANTY FEDERAL BANCSHARES, INC. 1 SPRINGFIELD, MO 65807-4181 (417) 520-4333 NOTICE OF MEETING OF STOCKHOLDERS To Be Held on May 25, 2011 Notice is hereby given that an annual meeting of the stockholders (the “Meeting”) of Guaranty Federal Bancshares, Inc. (the “Company”) will be held at the Guaranty Bank Operations Center, 1414 W. Elfindale Street, Springfield, Missouri, on May 25, 2011, at 6:00 p.m., local time.Stockholders of record at the close of business on April 1, 2011 are the stockholders entitled to vote at the Meeting. A Proxy Card and a Proxy Statement for the Meeting are enclosed. The Meeting is being held for the purpose of considering and acting upon: 1. The election of three directors. 2. The advisory (non-binding) proposal on executive compensation. 3. The ratification of BKD, LLP as Independent Registered Public Accounting Firm to the Company for the fiscal year ending December 31, 2011. 4. Such other matters as may come properly before the Meeting or any adjournments thereof.Except with respect to procedural matters incident to the conduct of the Meeting, the Board of Directors is not aware of any other business to come before the Meeting. Important Notice Regarding the Availability of Proxy Materials for the 2011 Annual Stockholders’ Meeting to be Held on May 25, 2011.Pursuant to new rules promulgated by the Securities and Exchange Commission, we have elected to provide access to our proxy materials both by: (i)sending you this full set of proxy materials, including a proxy card; and (ii)notifying you of the availability of our proxy materials on the internet. This Notice and Proxy Statement and our 2010 Annual Report may be accessed at www.gbankmo.com. BY ORDER OF THE BOARD OF DIRECTORS /s/ Don M. Gibson Don M. Gibson Chairman of the Board Springfield, Missouri April 25, 2011 THE BOARD OF DIRECTORS URGES YOU TO SIGN, DATE AND RETURN YOUR PROXY CARD AS SOON AS POSSIBLE, EVEN IF YOU CURRENTLY PLAN TO ATTEND THE ANNUAL MEETING.THIS WILL NOT PREVENT YOU FROM VOTING IN PERSON AT THE ANNUAL MEETING IF YOU DESIRE, AND YOU MAY REVOKE YOUR PROXY BY WRITTEN INSTRUMENT AT ANY TIME PRIOR TO THE VOTE AT THE ANNUAL MEETING.IF YOU ARE A STOCKHOLDER WHOSE SHARES ARE NOT REGISTERED IN YOUR OWN NAME, YOU WILL NEED ADDITIONAL DOCUMENTATION FROM YOUR RECORD HOLDER TO VOTE PERSONALLY AT THE MEETING. 2 [Guaranty Federal Bancshares, Inc. Letterhead] April 25, 2011 Dear Fellow Stockholder: On behalf of the Board of Directors and management of Guaranty Federal Bancshares, Inc, I cordially invite you to attend the 2011 Annual Meeting of Stockholders to be held at the Guaranty Bank Operations Center, 1414 W. Elfindale Street, Springfield, Missouri, on Wednesday, May 25, 2011 at 6:00 p.m., local time.The attached Notice of Annual Meeting of Stockholders and Proxy Statement describe the formal business to be transacted at the meeting.Following the formal meeting, I will report on the operations of the Company.Directors and officers of the Company, as well as representatives of BKD, LLP, our independent registered public accounting firm, will be present to respond to any questions that stockholders may have. Whether or not you plan to attend the meeting, please sign and date the enclosed proxy card and return it in the accompanying postage-paid return envelope as soon as possible.This will not prevent you from voting in person at the meeting but will assure that your vote is counted if you are unable to attend the meeting. Respectfully, /s/ Shaun A. Burke Shaun A. Burke President and CEO 3 GUARANTY FEDERAL BANCSHARES, INC. 1 SPRINGFIELD, MISSOURI 65807-4181 PROXY STATEMENT This proxy statement has been prepared in connection with the solicitation of proxies by the Board of Directors of Guaranty Federal Bancshares, Inc. (the “Company”) for use at the annual meeting of stockholders to be held on May 25, 2011 (the “Annual Meeting”), and at any adjournment(s) thereof.The Annual Meeting will be held at 6:00 p.m., local time, at the Guaranty Bank Operations Center, 1414 W. Elfindale Street, Springfield, Missouri.It is anticipated that this proxy statement will be mailed to stockholders on or about April 25, 2011. RECORD DATEVOTINGVOTE REQUIRED FOR APPROVAL All persons who were holders of record of the common stock, par value $0.10 per share (“Common Stock”) of the Company at the close of business on April 1, 2011 (“Record Date”) will be entitled to cast votes at the Annual Meeting.Voting may be by proxy or in person.As of the Record Date, the Company had 2,671,347 shares of Common Stock issued and outstanding. Holders of a majority of the outstanding shares of Common Stock entitled to vote, represented in person or by proxy, will constitute a quorum for purposes of transacting business at the Annual Meeting. Stockholders are urged to indicate their vote in the appropriate spaces on the proxy card.Each proxy solicited hereby, if properly executed, duly returned to the Board of Directors of the Company (the “Board of Directors” or the “Board”) and not revoked prior to the Annual Meeting, will be voted at the Annual Meeting in accordance with the stockholder’s instructions indicated thereon.Where no instructions are indicated, proxies will be voted by those named in the proxies FOR the approval of the specific proposals presented in this proxy statement and on the proxy card and in their discretion upon any other business that may properly come before the Annual Meeting or any adjournment thereof.Each stockholder shall have one vote for each share of stock owned. A stockholder giving a proxy has the power to revoke the proxy at any time before it is exercised by filing with the Secretary of the Company written instructions revoking the proxy.A duly executed proxy bearing a later date will be sufficient to revoke an earlier proxy.The proxy executed by a stockholder who attends the Annual Meeting will be revoked only if that stockholder files the proper written instrument with the Secretary prior to the end of the voting at the Annual Meeting. To the extent necessary to assure sufficient representation at the Annual Meeting, proxies may be solicited by officers, directors and regular employees of the Company personally, by telephone, by internet or by further correspondence.Officers, directors and regular employees of the Company will not be compensated for their solicitation efforts.The cost of soliciting proxies from stockholders will be borne by the Company.The Company will also reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending proxy materials to the beneficial owners of Common Stock. Regardless of the number of shares of the Company’s Common Stock owned, it is important that stockholders be represented by proxy or be present in person at the Annual Meeting.In order for any proposals considered at the Annual Meeting to be approved by the Company’s stockholders, a quorum must be present.Stockholders are requested to vote by completing the enclosed proxy card and returning it signed and dated in the enclosed postage-paid envelope. Proxies marked as abstentions will be treated as shares present for purposes of determining whether a quorum is present.Proxies marked as abstentions will not be counted as votes cast. Brokers are entitled to vote the shares they hold for their customers in “street name” on routine matters when the customers (i.e. the “beneficial owners”) do not instruct the brokers how to vote the customer’s shares.Proposal Three regarding the ratification of BKD, LLP as Independent Registered Public Accounting Firm is deemed to be a routine matter so brokers will be entitled to vote shares of Common Stock they hold in street name on Proposal Three in the absence of instructions on how to vote by the beneficial owners.Directors are elected by a plurality of votes of the shares present in person or by proxy at the Annual Meeting.The proposals to approve executive compensation and to ratify the selection of the independent registered public accounting firm requires the affirmative vote of a majority of the votes cast on such matter.Accordingly, abstentions will have no effect on the election of directors, executive compensation and to ratify the Company’s independent registered public accounting firm. SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Persons and groups owning in excess of 5% of the Common Stock are required to file certain reports regarding such ownership pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Certificate of Incorporation of the Company restricts the voting by persons who beneficially own in excess of 10% of the outstanding shares of Common Stock.This restriction does not apply to employee benefit plans of the Company.The following table sets forth, as of the Record Date, persons or groups who are known by the Company to beneficially own more than 5% of the Common Stock. Name and Address Of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Guaranty Bank, Trustee of the
